Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel claims 1-12 and 20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art cited fails to render obvious as cited in claims 13-19 in its entirety, analyzing a first image to detect a face in the first image and compute landmark information on the face in the first image; applying a mesh to the first image, the mesh dividing the first image into a plurality of blocks; modifying a portion of the blocks in the mesh in the first image to provide a modified mesh based on user input making a structural modification to the face in the first image; analyzing a second image to detect the face in the second image and compute landmark information on the face in the second image; applying a mesh to the second image, the mesh dividing the second image into a plurality of blocks; generating a transformation matrix using the landmark information from the first image and the landmark information from the second image; applying the transformation matrix to the modified mesh from the first image to generate a transformed mesh; and modifying the mesh in the second image using the transformed mesh to apply a structural modification to the face in the second image.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/Primary Examiner, Art Unit 2616